IN THE SUPREME COURT OF THE STATE OF DELAWARE

 CHRISTOPHER R. DESMOND,                  §
                                          §   No. 277, 2022
          Defendant Below,                §
          Appellant,                      §   Court Below—Superior Court
                                          §   of the State of Delaware
          v.                              §
                                          §   Cr. ID No. 91009844DI (N)
 STATE OF DELAWARE,                       §
                                          §
 Appellee.                                §

                             Submitted: October 18, 2022
                             Decided:   October 31, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                       ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, the appellant’s motion to strike, and the record on appeal, we conclude

that the judgment below should be affirmed on the basis of the Superior Court’s

order, dated July 11, 2022, denying the appellant’s motion seeking reargument or

relief from the Superior Court’s order, dated May 4, 2022, which summarily

dismissed the appellant’s sixteenth motion for postconviction relief as procedurally

barred.

      The appellant’s motion to strike the State’s motion to affirm is denied.

Supreme Court Rule 25(a) provides that “[m]otions to affirm may be filed in appeals

of criminal matters other than direct appeals of convictions after trial and timely first
motions for postconviction relief under Superior Court Criminal Rule 61 when there

was a conviction after trial.”1 Superior Court Criminal Rule 57 provides that in

criminal proceedings the court may apply the Superior Court Civil Rules to

procedural matters that are not addressed by the Superior Court Criminal Rules.

Contrary to the appellant’s assertion, however, his filing of a motion for reargument

under Superior Court Civil Rule 59(e) or for relief under Superior Court Rule 60(b)

did not convert this matter from a “criminal matter,” in which Supreme Court Rule

25(a) applies, to an appeal from a “civil judgment” in which it does not.

         NOW, THEREFORE, IT IS ORDERED that the appellant’s motion to strike

the motion to affirm is DENIED. The motion to affirm is GRANTED and the

judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:


                                       /s/ Karen L. Valihura
                                       Justice




1
    DEL. SUPR. CT. R. 25(a).
                                         2